      Case 1:18-cv-08231-AT-BCM Document 95 Filed 03/04/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MORGAN ART FOUNDATION LIMITED,

                Plaintiff,
                                                   Case Na.: 1:18-cv-04438-ATBCM
        -against-                                 [Related Case No.: 1:18-cv-08231-ATBCM]

MICHAEL MCKENZIE,AMERICAN IMAGE
ART,JAMIE THOMAS,AND JAMES W.
BRANNAN AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF
ROBERT INDIANA,

                Defendant.

MICHAEL MCKENZIE AND AMERICAN
IMAGE ART
                Counterclaim-Plaintiffs,

        -against-

 MORGAN ART FOUNDATION LIMITED,

                Counterclaim-Defendant.
JAMES W. BRANNAN AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF
ROBERT INDIANA,
                Counterclaim-Plaintiff,
       -against-
MORGAN ART FOUNDATION LIMITED,
FIGURE 5 ART LLC,SHEARBROOK(US} LLC,
RI CATALOGUE RAISONNE LLC,AND SIMON
SALAMA-CARD,
                Counterclaim-Defendants.



                         DECLARATION OF MELISSA HAMILTON

MELISSA HAMILTON, pursuant to 28 U.S.C. § 1746, hereby declares:

              I am over the age of 18 years and am not a party to this action. I reside in

Stamford, Connecticut.
       Case 1:18-cv-08231-AT-BCM Document 95 Filed 03/04/20 Page 2 of 7




       2.      I was an employee and friend of:Robert Indiana for many years. I first met

Indiana in 1996 on Vinalhaven Island, where he lived. I was on Vinalhaven for the summer

staying with my uncle.

       3.      Frain approximately the summer of 1999 through late spring or early summer of

2000, I worked for Indiana as his full-time personal assistant and archivist. During that time, I

lived in the archive room on the bottom floor of his home, the Star of Hope Lodge (the "Star of

Hope"). After 2000, I worked for Indiana at the Star of Hope during various times in 2006 and

2008 through 2016. Indiana and I formed a very close personal relationship, and we stayed in

contact when I was not on Vinalhaven. N1y last visit with Indiana was July l 8, 20].7.

       4.      During the times that I worked for Indiana, my job responsibilities included

managing his incoming and outgoing correspondence, maintaining his files and archives, and

assisting him when he hosted visitors. Ta carry out my responsibilities, Ihad to access Indiana's

computer and his email account at robertoddfellow@aol.com (the"AOL Account")

Indiana's Use oi'Technology

       5.      Indiana was an "analog" person. When he wanted to communicate with someone,

he preferred hand- or typewritten letters, or using the telephone.

       6.      Indiana had a desktop computer. He also had a fax machine at the Star of Hope,

which I recall did not work for much of the time I worked for Indiana. I am not aware of Indiana

having a laptop, tablet or cellphone. Generally speaking, Internet and cellular service on

Vinalhaven is very limited. For many years, Indiana relied an dial-up in order to connect to the

Internet. In later years, Indiana upgraded to a Digital Subscriber Line (or "DSL")

       7.      Indiana had one email account, the AOL Account. Over the many years I worked

with. Indiana, I never saw him sit at the computer to use his AOL Account. I never saw Indiana

send an email, and I would be surprised if he knew how. I am not aware of any instance where
       Case 1:18-cv-08231-AT-BCM Document 95 Filed 03/04/20 Page 3 of 7




Indiana read or wrote emails at his computer.

       8.        It would have been difficult for Indiana to use his email account personally during

m uch of the time I knew him, because his vision was deteriorating. I recall that, in or around

2007, Indiana was using a large nnagnifying glasses to help him read. After noticing this, my

husband and I bought Indiana a reading machine froth Lighthouse for the Blind, which Indiana

used for several years.

Others Working at the Star of Hope Had Access to
Indiana's Computer and the AOL Account.

       9.        While I worked at the Star of Hope, Indiana relied on one and other personal

assistants—specifically, Webster Robinson and Valerie Morton—to manage his AOL Account.

I knew the password for the AOL Account during that time, and I know that Robinson and

Morton did as well.

       10.       From 1999 when I started working for Indiana, through August 2016 when I

stopped working at Star of Hope, Robinson was the assistant who was primarily responsible far

work relating to Indiana's computer. From about 2007 through about 2015, Morton worked on

Indian's household expenses and bookkeeping, and also assisted at times with correspondence

and archiving.

       l 1.      During the years that I worked for Indiana, there were several people in addition

to Morton, Robinson and me who were frequently at the Star of Hope providing assistance to

Indiana. Those people included Stanley Stone, Ronald `Bo" Dodd, Sean Hillgrove, Wayne

Flaherty, Jamie Thomas, John McDonald, and Keith Ballard. I recall seeing Hillgrove, Flaherty,

Dodd, and Stone each access Indiana's computer at different times when they were working at

the house. I am aware of some instances where Hillgrove and Flaherty used the AOL Account. I

do not recall seeing Thomas use Indiana's computer.
         Case 1:18-cv-08231-AT-BCM Document 95 Filed 03/04/20 Page 4 of 7




         12.     Anyone using Indiana's computer at the Star of Hope could access the AOL

 Account. You did not need a login or password to access Indiana's computer, and the computer

 was frequently turned on with the AOL Account already open. The AOL Account password was

 always at the computer terminal, on a post-it or under the mousepad.

 Indiana's Assistants Printed Emails, Read Them to Him,Kept
 Most of the Printed Emails, and Regularly Deleted the
 AOL Account Inbox.

         l 3.    During the times I worked for Indiana, he relied on me to read his emails and

 letters to him. On a typical morning, Robinson or I looked at the email inbox on Indiana's AOL

 account, and printed all emails to Indiana(except Spam}. I then read those printed emails to

 Indiana at his kitchen. table.

         14.     After reading the printed emails to Indiana, I discarded those of little importance

(for example daily horoscope) and kept the rest. The emails were either placed in binders or kept

 in piles.

         1.5.    The binders we kept were organized by person, by topic, and by date range. In

 addition to emails, the binders included letters, photographs, and other documents or items. The

 binders were not otherwise maintained in a systematic fashion. Documents were piled up on the

 table and under the table in Indiana's office area on the second floor, with the intention of

 eventually placing them in binders. The piles would leak out to other rooms. These piles

 included more than just emails; there were also photographs, incoming mail, newspapers,

 magazines, books, loan and consignment forms, and other documents. I recall instances where

 Indiana removed documents from the binders and added them to the document piles. Often,

 before the piles could be sorted, they were swept by hand into storage boxes and moved into

 other rooms, to get them out ofthe way because Indiana was expecting guests. Once that

 happened, we seldom returned to those boxes of documents in order to organize their contents.
       Case 1:18-cv-08231-AT-BCM Document 95 Filed 03/04/20 Page 5 of 7




        l6.    It was common practice to delete the emails in the AOL Account inbox after they

were printed. The emails were deleted by me, Robinson, Morton, Hillgrove and Flaherty, by the

end of each day. As I recall, we deleted the emails in order to make it easier to identify the

messages that had not yet been read to Indiana.

        17.    By the summer of 2416, the number of incoming emails to Indiana on the AOL

Account had decreased substantially.

Indiana Never Sent an Email Himself, and Very Rarely Asked
An Assistant to Send One For Him.

       18.     To my knowledge, Indiana never sent ~n email himself. IfIndiana wanted to

communicate personally with someone, he would typically call them by phone or, on occasion,

write a letter. I do not recall instances where Indiana wanted to initiate a communication with

anyone by email. Indiana's general practice was not to respond to incoming emails. On the rare

times he wanted to reply to an email, he would ask me or Morton or Robinson to do it.

       19.     To my recollection, the typical situation where Indiana wanted to reply to an

email concerned messages regarding upcoming; visits to the Star of Hope. In those instances,

Indiana would ask us to reply by email, either confirming that he was expecting the visit or, more

often, saying that the visitor should not come. There were also times where Indiana asked me to

provide information to someone in response to an email. We would print these responses for

Indiana when he requested.

       20.     I do not recall whether we routinely deleted messages in the AOL Account sent

[~
 ~"

Email Correspondence with the Salama-faros

       21.     I recall that Indiana occasionally received emails from Simon, Marc, Emeline, and

Gillian Salama-Cara. Generally, those emails were limited to lighter and upbeat topics such as


                                                  5
       Case 1:18-cv-08231-AT-BCM Document 95 Filed 03/04/20 Page 6 of 7




travel, photos of sculpture fabrication, and museum exhibitions. I do not recall any of the

Salama-Cams ever emailing formal proposals or contracts to Indiana. From what I saw, the

Salama-Caros' practice was to bring proposals and contracts to Indiana when they met with him

in person at his home.

       22.     1 recall Indiana asking me to respond to emails from Marc Salama-Caro regarding

planned visits to the Star of Hope, including instances where he wanted to bring guests. I also

recall Indiana asking me to reply to emails from Emeline Salama-Caro while she worked at

Christie's, responding to her requests for information concerning works that were coming up for

auction. In one instance, Indiana dictated to me what to say in the email, and we signed it

"Bob". I do not recall other instances where I was involved in sending emails to the Salama-

Caros from the AOL Account.

The AOL Account Was Used to Contact Robinson and
tether Assistants at the Star of Hape.

       23.     Not all emails sent to the A4L Account were intended for Indiana. The AFL

Account was an expedient way for Indiana's assistants to communicate with each other, without

calling the house telephone and disturbing Indiana. (Because there was poor cellular service on

Vinalhaven at the time, texting was not an option.) In particular, it was common for Indiana's

assistants to communicate with Robinson by emailing the AOL Account, since he was glued to

Indiana's computer. There were also instances where messages intended for Hillgrove, Flaherty,

Stone or me were sent to the AOL Account. Those emails were not printed for Indiana, and were

instead deleted in the regular course.




                                                L
       Case 1:18-cv-08231-AT-BCM Document 95 Filed 03/04/20 Page 7 of 7




I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information and belief.

Dated thi~8day of February, 2020


                                                               A HAMILTON
